Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Yalei Sun on 02/10/2022.
	The application has been amended as follows:
(Currently Amended) A virtual scene display method, applied to a computing device having one or more processors and memory storing programs to be executed by the one or more processors and the method comprising:
obtaining animation data and video data, the video data including multiple video clips, each video clip representing a picture of transformation corresponding to a respective change of angle of view of scenes from a plurality of areas in a game;
displaying an animation interface corresponding to the animation data in an animation display area of a display interface, the animation interface comprising a first virtual scene of [[a]] the game and comprising a plurality of animation elements, each animation element being associated with one of the video clips; 
detecting a user selection by a first user of one of the plurality of animation elements in the first virtual scene of the game, the user selection including a movement trigger instruction , the movement trigger instruction defining a point of view of the first user and an associated start time;
identifying, among the multiple video clips, a first video clip associated with the user-selected animation element;
playing the first video clip in the video data in response to the movement trigger instruction moves from the first virtual scene of the game to the second virtual scene of the game, allowing back-and-forth switching between the scenes of the plurality of areas; and
the playing the first video clip in the video data in response to the movement trigger instruction further includes:
when the movement trigger instruction is received, jumping directly to a starting position of the first video clip in the video data based on the start time associated with the movement trigger instruction initiated by the first user and the first virtual scene to simulate the lens movement function while maintaining a sound of the video data, wherein the associated start time for the first user is different from a start time for a second user in a different virtual scene.

(Canceled) 
(Canceled)
1, wherein the animation display area is provided by a Canvas element of HTML5, and the video element is a Video element of HTML5.
(Currently Amended) The method according to claim 1, wherein 
the method further comprises:
playing a second video clip corresponding to the second virtual scene of the game in the video data and displaying an interactive element in a display area of the second video clip in a superimposing manner; and
playing a third video clip corresponding to the interactive display element in the video data in response to an operation on the interactive element.
(Currently Amended) The method according to claim 5, further comprising:
playing the second video clip again and displaying the interactive element in a superimposing manner when playing of the second video clip is completed in response to that it is determined that the operation on the interactive element is not detected.
(Currently Amended) A computing device comprising one or more processors, memory coupled to the one or more processors and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the computing device to perform a plurality of operations comprising:
obtaining animation data and video data, the video data including multiple video clips, each video clip representing a picture of transformation corresponding to a respective change of angle of view of scenes from a plurality of areas in a game;
displaying an animation interface corresponding to the animation data in an animation display area of a display interface, the animation interface comprising a first virtual scene of [[a]] the game and comprising a plurality of animation elements, each animation element being associated with one of the video clips; 
detecting a user selection by a first user of one of the plurality of animation elements in the first virtual scene of the game, the user selection including a movement trigger instruction , the movement trigger instruction defining a point of view of the first user and an associated start time;
identifying, among the multiple video clips, a first video clip associated with the user-selected animation element;
playing the first video clip in the video data in response to the movement trigger instruction moves from the first virtual scene of the game to the second virtual scene of the game, allowing back-and-forth switching between the scenes of the plurality of areas; and
the playing the first video clip in the video data in response to the movement trigger instruction further includes:
when the movement trigger instruction is received, jumping directly to a starting position of the first video clip in the video data based on the start time associated with the movement trigger instruction initiated by the first user and the first virtual scene to simulate the lens movement function while maintaining a sound of the video data, wherein the associated start time for the first user is different from a start time for a second user in a different virtual scene.

(Canceled) 
(Canceled)
7, wherein the animation display area is provided by a Canvas element of HTML5, and the video element is a Video element of HTML5.
(Currently Amended) The computing device according to claim 7, wherein 
playing a second video clip corresponding to the second virtual scene of the game in the video data and displaying an interactive element in a display area of the second video clip in a superimposing manner; and
playing a third video clip corresponding to the interactive display element in the video data in response to an operation on the interactive element.
(Currently Amended) The computing device according to claim 11, wherein the plurality of operations further comprise:
playing the second video clip again and displaying the interactive element in a superimposing manner when playing of the second video clip is completed in response to that it is determined that the operation on the interactive element is not detected.
(Currently Amended) A non-transitory computer readable storage medium storing a plurality of machine readable instructions in connection with a computing device having one or more processors, wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the computing device to perform a plurality of operations including:
displaying an animation interface corresponding to the animation data in an animation display area of a display interface, the animation interface comprising a first virtual scene of [[a]] the game and comprising a plurality of animation elements, each animation element being associated with one of the video clips; 
detecting a user selection by a first user of one of the plurality of animation elements in the first virtual scene of the game, the user selection including a movement trigger instruction triggering a lens movement simulation function, the movement trigger instruction defining a point of view of the first user and an associated start time;

playing the first video clip in the video data in response to the movement trigger instruction moves from the first virtual scene of the game to the second virtual scene of the game, allowing back-and-forth switching between the scenes of the plurality of areas; and
the playing the first video clip in the video data in response to the movement trigger instruction further includes:
when the movement trigger instruction is received, jumping directly to a starting position of the first video clip in the video data based on the start time associated with the movement trigger instruction initiated by the first user and the first virtual scene to simulate the lens movement function while maintaining a sound of the video data, wherein the associated start time for the first user is different from a start time for a second user in a different virtual scene.

(Canceled)
(Canceled) 
(Currently Amended) The non-transitory computer readable storage medium according to claim [[15]] 13, wherein the animation display area is provided by a Canvas element of HTML5, and the video element is a Video element of HTML5.

playing a second video clip corresponding to the second virtual scene of the game in the video data and displaying an interactive element in a display area of the second video clip in a superimposing manner; and
playing a third video clip corresponding to the interactive display element in the video data in response to an operation on the interactive element.
(Currently Amended) The non-transitory computer readable storage medium according to claim 17, wherein the plurality of operations further comprise:
playing the second video clip again and displaying the interactive element in a superimposing manner when playing of the second video clip is completed in response to that it is determined that the operation on the interactive element is not detected.

Allowable Subject Matter
Claims 1, 4-7, 10-13, 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references along or in combination teaches the limitations of “the user selection including a movement trigger instruction triggering a lens movement simulation function, the movement trigger instruction defining a point of view of the first user and an associated start time; identifying, among the multiple video clips, a first video clip associated with the user-selected animation element; playing the first video clip in the video data in response to the movement trigger instruction… when the movement trigger instruction is received, jumping directly to a starting position of the first video clip in the video data based on the start time associated with the movement trigger instruction initiated by the first user and the first virtual scene to simulate the lens movement function while maintaining a sound of the video data, wherein the associated start time for the first user is different from a start time for a second user in a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/YANNA WU/Primary Examiner, Art Unit 2611